                                                                                        Exhibit
10.1
 

 
FOURTH AMENDMENT TO
 
CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
June 30, 2006, is made and entered into among WYNN LAS VEGAS, LLC, a Nevada
limited liability company (the “Borrower”), the Wynn Amendment Parties (as
hereinafter defined) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative
Agent (in such capacity, the “Administrative Agent”) on behalf of the Lenders
(as hereinafter defined).
 
RECITALS
 
A. The Borrower and the Administrative Agent are parties to that certain Credit
Agreement dated as of December 14, 2004 (as amended, modified or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the
Administrative Agent, Deutsche Bank Securities Inc., as lead arranger and joint
book running manager, Banc of America Securities LLC, as lead arranger and joint
book running manager, Bank of America, N.A., as syndication agent, Bear, Stearns
& Co. Inc., as arranger and joint book running manager, Bear Stearns Corporate
Lending Inc., as joint documentation agent, J.P. Morgan Securities Inc., as
arranger and joint book running manager, JPMorgan Chase Bank, as joint
documentation agent, SG Americas Securities, LLC, as arranger and joint book
running manager, Societe Generale, as joint documentation agent, and the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”).
 
B. In connection with the Credit Agreement, each of Wynn Las Vegas Capital
Corp., a Nevada corporation (“Capital Corp.”), Wynn Show Performers, LLC, a
Nevada limited liability company (“Show Performers”), Wynn Golf, LLC, a Nevada
limited liability company (“Wynn Golf”), Wynn Sunrise, LLC, a Nevada limited
liability company (“Wynn Sunrise”), World Travel, LLC, a Nevada limited
liability company (“World Travel”), Kevyn, LLC, a Nevada limited liability
company (“Kevyn”), and Las Vegas Jet, LLC, a Nevada limited liability company
(“Las Vegas Jet” and together with Capital Corp., Show Performers, Wynn Golf,
Wynn Sunrise, World Travel, Kevyn, Wynn Resorts Holdings, LLC, a Nevada limited
liability company, and Wynn Completion Guarantor, LLC, a Nevada limited
liability company, the “Wynn Amendment Parties”), have executed certain Loan
Documents.
 
C. The Borrower has requested that the Lenders agree, subject to the conditions
and on the terms set forth in this Fourth Amendment, to amend certain provisions
of the Credit Agreement.
 
D. The Lenders are willing to agree to such amendments, subject to the
conditions and on the terms set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Administrative Agent on
behalf of the Lenders and the Wynn Amendment Parties agree as follows:
 
1.  Definitions.
 
    Except as otherwise expressly provided herein, capitalized terms used in
this Fourth Amendment shall have the meanings given in the Credit Agreement, and
the rules of interpretation set forth in the Credit Agreement shall apply to
this Fourth Amendment.
 
2.  Amendments.
 
(a) The definition of “Consolidated Total Debt” is deleted from Section 1.1 of
the Credit Agreement and replaced with the following:


“Consolidated Total Debt”: at any date, an aggregate amount equal to (a) the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries at such date less (b) an amount equal to A plus B less C less D (in
each case as defined below), in each case determined on a consolidated basis in
accordance with GAAP.


For purposes of the definition of Consolidated Total Debt at any date:  
 
A = the aggregate amount of cash and Cash Equivalents of the Borrower and the
other Loan Parties on such date on deposit in an Account with respect to which
the Secured Parties have a perfected first priority Lien securing the
Obligations pursuant to a Control Agreement,
 
B = the aggregate amount of cash and Cash Equivalents of the Borrower and the
other Loan Parties on such date on deposit in the 2014 Notes Proceeds Account,
 
C = to the extent included in A above, cage cash related to casino operations in
an amount up to $16,000,000 (or from and after the Phase II Opening Date,
$20,000,000), and
 
D = the aggregate amount of cash and Cash Equivalents of the Borrower and the
other Loan Parties on such date on deposit in each of the Completion Guaranty
Deposit Account and the Project Liquidity Reserve Account.
 
(b) Section 7.1(d) of the Credit Agreement is amended by deleting the ratio
“2.25:1” as used in the table therein and replacing such ratio with the ratio
“2.00:1”.
 
3.  Representations and Warranties.
 
    To induce the Lenders to agree to this Fourth Amendment, the Borrower
represents to the Administrative Agent and the Lenders that as of the date
hereof:
 
(a)  the Borrower and each of the Wynn Amendment Parties has all power and
authority to enter into this Fourth Amendment, and to carry out the transactions
contemplated by, and to perform its obligations under or in respect of, this
Fourth Amendment;
 
(b)  the execution and delivery of this Fourth Amendment and the performance of
the obligations of the Borrower and each of the Wynn Amendment Parties under or
in respect of this Fourth Amendment have been duly authorized by all necessary
action on the part of the Borrower and each of the Wynn Amendment Parties;
 
(c)  the execution and delivery of this Fourth Amendment and the performance of
the obligations of the Borrower and each of the Wynn Amendment Parties under or
in respect of this Fourth Amendment do not and will not conflict with or violate
(i) any provision of the articles of incorporation or bylaws (or similar
constituent documents) of the Borrower or any Wynn Amendment Party, (ii) any
Requirement of Law, (iii) any order, judgment or decree of any court or other
governmental agency binding on the Borrower or any Wynn Amendment Party, or
(iv) any indenture, agreement or instrument to which the Borrower or any Wynn
Amendment Party is a party or by which the Borrower or any Wynn Amendment Party,
or any property of any of them, is bound, and do not and will not require any
consent or approval of any Person;
 
(d)  this Fourth Amendment has been duly executed and delivered by the Borrower
and each of the Wynn Amendment Parties, is the legal, valid and binding
obligation of the Borrower and each of the Wynn Amendment Parties, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);
 
(e)  after giving effect to this Fourth Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this Fourth
Amendment that would constitute a Default or an Event of Default;
 
(f)  since the Closing Date, no event has occurred that has resulted, or could
reasonably be expected to result, in a Material Adverse Effect; and
 
(g)  each of the representations and warranties made by the Borrower and the
Wynn Amendment Parties in or pursuant to the Loan Documents to which each is a
party shall be true and correct in all material respects on and as of the date
this representation is being made, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.
 
4.  Effectiveness of this Fourth Amendment.
 
    This Fourth Amendment shall be effective only if and when executed by the
Borrower, the Wynn Amendment Parties and the Administrative Agent, on behalf of
the Lenders.
 
5.  Acknowledgments.
 
    By executing this Fourth Amendment, each of the Wynn Amendment Parties
(a) consents to this Fourth Amendment, (b) acknowledges that, notwithstanding
the execution and delivery of this Fourth Amendment, the obligations of each of
the Wynn Amendment Parties under the Guarantee, the Completion Guaranty
Collateral Account Agreement, the Completion Guaranty and the Security Agreement
are not impaired or affected, and the Guarantee, the Completion Guaranty
Collateral Account Agreement, the Completion Guaranty and the Security Agreement
continue in full force and effect, and (c) affirms and ratifies, to the extent
it is a party thereto, the Guarantee, the Completion Guaranty Collateral Account
Agreement, the Completion Guaranty and the Security Agreement.
 
6.  Miscellaneous.
 
    THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW RULES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). This Fourth Amendment may be executed in one or more duplicate
counterparts and when signed by all of the parties listed below shall constitute
a single binding agreement. Except as amended hereby, all of the provisions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect except that each reference to the “Credit Agreement”, or words of like
import in any Loan Document, shall mean and be a reference to the Credit
Agreement as amended hereby. This Fourth Amendment shall be deemed a “Loan
Document” as defined in the Credit Agreement. Section 10.12 of the Credit
Agreement shall apply to this Fourth Amendment and all past and future
amendments to the Credit Agreement and other Loan Documents as if expressly set
forth therein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed by their officers or officers of their sole ultimate members thereunto
duly authorized as of the day and year first above written.
 
WYNN LAS VEGAS, LLC,
a Nevada limited liability company
 
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
By: Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
By: /s/ Ronald J. Kramer                       
Name: Ronald J. Kramer 
Title: President 
WYNN GOLF, LLC,
a Nevada limited liability company
 
By: Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
By: Wynn Resorts, Limited, a Nevada corporation, its sole member
 
By: /s/ Ronald J. Kramer                                 
Name: Ronald J. Kramer 
Title: President 


WYNN SUNRISE, LLC,
a Nevada limited liability company
 
By: Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
By: Wynn Resorts, Limited, a Nevada corporation, its sole member
 
By: /s/ Ronald J. Kramer                            
Name: Ronald J. Kramer 
Title: President  
WORLD TRAVEL, LLC,
a Nevada limited liability company
 
By: Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
By: Wynn Resorts, Limited, a Nevada corporation, its sole member
 
By: /s/ Ronald J. Kramer                                       
Name: Ronald J. Kramer 
Title: President 


   


--------------------------------------------------------------------------------





LAS VEGAS JET, LLC,
a Nevada limited liability company
 
By: Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
By: Wynn Resorts, Limited, a Nevada corporation, its sole
member
 
By: /s/ Ronald J. Kramer                               
Name: Ronald J. Kramer 
Title: President 
WYNN SHOW PERFORMERS, LLC,
a Nevada limited liability company
 
By: Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
By: Wynn Resorts, Limited, a Nevada corporation, its sole member
 
By: /s/ Ronald J. Kramer                               
Name: Ronald J. Kramer  
Title: President 


WYNN LAS VEGAS CAPITAL CORP.,
a Nevada corporation
 
By: /s/ Ronald J. Kramer                                             
Name: Ronald J. Kramer 
Title: President 
KEVYN, LLC,
a Nevada limited liability company
 
By: Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
By: Wynn Resorts, Limited, a Nevada corporation, its sole member
 
By: /s/ Ronald J. Kramer                                    
Name: Ronald J. Kramer 
Title: President 




WYNN RESORTS HOLDINGS, LLC,
a Nevada limited liability company
 
By: Wynn Resorts, Limited, a Nevada corporation,
its sole member
 
By: /s/ Ronald J. Kramer                         
Name: Ronald J. Kramer 
Title: President 
WYNN COMPLETION GUARANTOR, LLC,
a Nevada limited liability company
 
By: Wynn Las Vegas, LLC, a Nevada limited
liability company, its sole member
 
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
By: Wynn Resorts, Limited, a Nevada corporation, its sole member
 
By: /s/ Ronald J. Kramer                      
Name: Ronald J. Kramer 
Title: President 


DEUTSCHE BANK TRUST COMPANY
AMERICAS, as the Administrative Agent
on behalf of the Lenders
 
By: /s/ Brenda Casey                                 
Name: Brenda Casey 
Title: Director 
 
By: /s/ Joanna Soliman                               
Name: Joanna Soliman 
Title: Assistant Vice President 